PER CURIAM.
This case is before the Court on a Rule Nisi dated September 17, 1973 issued to the Honorable John R. Forbes, Attorney At Law of Jacksonville, Florida, directing him to show cause why he should not be held in contempt of this Court for his failure to prosecute this appeal in accordance with his professional responsibilities as attorney for the appellant in accordance with Florida Appellate Rules. The said John R. Forbes has this date appeared before the Court and given an explanation as to why this appeal has not been properly prosecuted as required by law which explanation we find to be insufficient and without merit.
It is therefore the judgment of this Court that the said John R. Forbes be and he is hereby adjudged to be in contempt of this Court for his failure in the premises *589and he is hereby publicly reprimanded for his failure to discharge the duties and requirements of his employment as attorney for appellant. The said John R. Forbes is hereby directed to forthwith procure from appellant and file in this cause appellant’s sworn written consent that this appeal be dismissed within ten (10) days from the date of this order in default of which he is directed to proceed with the prosecution of this appeal with dispatch and an affirmative action must be taken by the appellant within ten (10) days to put this appeal in a proper posture for disposition on the merits pursuant to the Florida Appellate Rules.
RAWLS, C. J., and SPECTOR, WIG-GINTON and JOHNSON, JJ., concur. (Sitting en banc).